Citation Nr: 0911995	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased initial evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD) prior 
to October 18, 2007.

2.  Entitlement to an increased initial evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD) since 
October 18, 2007.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit Michigan.  In that decision, the RO awarded service 
connection for PTSD at a 30 percent disability rating, 
effective from May 10, 2005.  The issue was remanded by the 
Board in September 2008 for further evidentiary development.  
Subsequently, during the pendency of the appeal, the RO 
increased the evaluation for PTSD to 50 percent in a January 
2009 supplemental statement of the case (SSOC), effective 
October 18, 2007.  

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded and because the increase 
was not granted effective from the initial date that service 
connection was awarded, the issue is properly before the 
Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will 
address whether a rating in excess of 30 percent is warranted 
prior to October 18, 2007, and whether a rating in excess of 
50 percent is warranted since October 18, 2007.

The Veteran testified at a video hearing before the 
undersigned in January 2008.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran suffers 
from flattened affect and depressed mood, sleep deprivation, 
nightmares, flashbacks, inability to concentrate with a 
shortened attention span and short term memory problems, lack 
of motivation, and difficulty maintaining effective social 
and occupational relationships, but does not show that the 
symptomatology associated with the Veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with deficiencies in most areas or total 
occupational and social impairment due to such symptoms as:  
suicidal ideation, obsessional rituals, illogical speech, 
impaired impulse control, spatial disorientation, inability 
to establish and maintain effective relationships, gross 
impairment in thought processes or communication; persistent 
delusions, grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name prior to October 18, 2007.

2.  The evidence of record shows that the Veteran suffers 
from flattened affect and depressed mood, sleep deprivation, 
nightmares, flashbacks, inability to concentrate with a 
shortened attention span and short term memory problems, lack 
of motivation, irritability and difficulty maintaining 
effective social and occupational relationships, but does not 
show that the symptomatology associated with the Veteran's 
service-connected PTSD more closely approximates occupational 
and social impairment with deficiencies in most areas or 
total occupational and social impairment due to such symptoms 
as:  suicidal ideation, obsessional rituals, illogical 
speech, impaired impulse control, spatial disorientation, 
inability to establish and maintain effective relationships, 
gross impairment in thought processes or communication; 
persistent delusions, grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation as 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name since October 18, 
2007.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but not 
greater, for the Veteran's service-connected PTSD have been 
met prior to October 18, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for an evaluation greater than 50 percent, 
for the Veteran's service-connected PTSD have not been met 
since October 18, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letters dated in May 2005 and December 2008 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. §5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the Veteran's service connection claims.  The 
letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The December 2008 letter provided this notice to 
the Veteran.  

The Board observes that the May 2005 letter was sent to the 
Veteran prior to the January 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the December 2008 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (2002), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a January 2009 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  The Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, VA's duty to notify in this case 
has been satisfied.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA treatment records and private treatment records.  In 
addition, the Veteran has been afforded VA examinations in 
connection with his claim, the respective reports of which 
are of record.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As discussed in the above Introduction, the Veteran was 
granted service connection for PTSD in January 2006 and 
assigned a 30 percent disability rating, effective May 10, 
2005, the date of his claim.  The Veteran appealed this 
initial disability rating, and following a September 2008 
Board remand, in a January 2009 SSOC, the rating for the 
Veteran's PTSD was increased to 50 percent, effective October 
18, 2007.  

In evaluating this appeal, the Board has considered the 
propriety of each of these disability rating assignments. 
Additionally, it has considered whether the stages (or 
effective dates) assigned to these ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons 
discussed in more detail below, the Board finds that the 
competent evidence demonstrates that the Veteran's service- 
connected disability was sufficiently severe enough to 
warrant a 50 percent rating for the entire appeal period, 
both prior to and since October 18, 2007.  While the RO 
assigned a staged rating with a 30 percent disability rating 
prior to October 18, 2007 and a 50 percent disability rating 
since October 18, 2007, the Board will discuss the Veteran's 
PTSD symptomatology in relation to the applicable rating 
criteria for the entire appeal period with an effective date 
of May 10, 2005, the date of the Veteran's original claim.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code, a 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2008).

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

The Board has carefully reviewed the medical and lay evidence 
of record and concludes that the Veteran's service-connected 
PTSD was characteristic of an impairment warranting a 50 
percent disability rating, but no more, for the appeal period 
prior to October 18, 2007.  As of October 18, 2007, however, 
the Board finds that the competent evidence of record does 
not show a worsening of such disability sufficient to meet 
the schedular criteria for a 70 percent disability rating.  
As such, the Board finds that the Veteran's service-connected 
PTSD is characteristic of impairment warranting a 50 percent 
disability rating for the entire appeal period, effective May 
10, 2005.

The Board notes that the Veteran was assigned a 30 percent 
disability evaluation for PTSD for the period prior to 
October 18, 2007.  Under the relevant diagnostic code, as 
stated above, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The Veteran 
asserts that a higher disability rating should be assigned 
for this period.  As will be further explained below, the 
Board finds that a higher disability rating of 50 percent is 
indeed appropriate for the appeal period prior to October 18, 
2007.

Under the relevant diagnostic code, as stated above, a 50 
percent rating is assigned when the Veteran exhibits evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that a 
higher rating, with respect to the appeal period prior to 
October 18, 2007, is warranted because the competent evidence 
of record demonstrates that the Veteran's symptomatology most 
closely approximates a 50 percent evaluation both prior to 
and since October 18, 2007.  In this regard, the Board notes 
that the Veteran's medical records contain evidence which 
supports a finding that he has serious sleep problems, short 
term memory impairment, lack of motivation, difficulty 
maintaining effective work and social relationships, and 
occassional panic attacks.  The Board notes that the 
competent medical evidence of record for the period of March 
2005 to November 2008, including private counseling reports 
and October 2005, and November 2008 C&P psychological 
examinations, shows that the Veteran's mental health 
examiners have routinely characterized his mood as depressed 
and his affect as flattened, and that the Veteran has 
difficulty dealing with his military experiences.  The Board 
notes that the Veteran suffers from nightmares and flashbacks 
that affect his ability to sleep.  The Board notes that the 
Veteran is currently taking medication for his depression, 
which has been shown to have a positive effect.  The Board 
notes that in private examination reports dating from January 
2005 to December 2006, the Veteran presented with a depressed 
mood and low energy and motivation levels, lack of 
emotionality and sleep disturbance.  A March 2005 Intake 
Assessment report by a private examiner indicates that the 
Veteran, at the time of the examination, exhibited a 
flattened affect with low energy levels, decreased sex drive, 
and poor appetite.  However, he stated that he had no 
relationship problems as exhibited by his close relationship 
with his then girlfriend, his sister, children and 
grandchildren.  However, the October 2005 and November 2008 
C&P psychological examination reports indicate that the 
Veteran's PTSD is characterized by a depressed mood, 
flattened, subdued affect, some short term memory issues, 
difficulty in maintaining relationships, and recurring 
nightmares and flashbacks that cause difficulty in sleeping.  
The examination reports also note good hygiene, normal 
speech, and good judgment and insight, no hallucinations or 
delusions, and no suicidal or homicidal ideations.  The C&P 
psychological examinations further note that the Veteran has 
a lack of energy or motivation, and difficulty concentrating, 
especially while working on tasks that require short term 
memory.  The Veteran notes that his lack of concentration is 
particularly hindering with relation to his work as a 
machinist.  He has trouble remembering how to put things back 
together.  The foregoing symptoms indicate a 50 percent 
disability rating and therefore the Board finds that a 50 
percent disability rating is appropriate for the entire 
appeal period.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes that 
the Veteran is currently employed as a machinist.  
Immediately prior to his current job, he has been employed by 
5 different companies in six years.  However, prior to those 
jobs, the Veteran was employed for 20 years by the same 
employer until the factory closed and then another company 
for 15 years.  While the Veteran does not appear to be 
incapable of establishing and maintaining work, his lack of 
concentration and constant fatigue resulting from his sleep 
deprivation have caused difficulties in his work environment. 

Nevertheless, as noted above, the overall symptomatology 
associated with the Veteran's PTSD does not more closely 
approximate the schedular criteria required for the next 
higher 70 percent disability rating.  The medical evidence 
does not show that the Veteran has experienced spatial 
disorientation or shown neglect of personal appearance or 
hygiene due to his service-connected PTSD.  Rather, the 
examiner at the November 2008 C&P psychiatric examination 
noted that the Veteran is oriented, shows normal hygiene and 
appearance when he presented for examination.  The medical 
evidence additionally does not show that the Veteran exhibits 
speech that is intermittently illogical, obscure, or 
irrelevant as a result of his PTSD, his speech is described 
as normal and coherent.  The private and VA examination 
reports state that ritualistic obsession, delusions and 
hallucinations are absent.  The Board further notes that the 
Veteran does not present with any suicidal or homicidal 
ideations.  While the Board acknowledges that the March 2005 
private examination notes that the Veteran had, in the past, 
after a break-up with a long term girlfriend, thought about 
suicide, the Veteran did not at the time of the examination 
or anytime since then express a desire to commit suicide.  
The Board acknowledges the Veteran's and his wife's 
statements at the January 2008 video hearing before the Board 
regarding the Veteran's increasingly explosive temper.  The 
Veteran's wife stated that the Veteran is increasingly 
irritable and has a very short temper.  However the Board 
notes that the evidence indicates that the Veteran's 
outbursts manifest in screaming episodes, and not in physical 
violence of any kind.  Additionally, while the Veteran states 
that he socializes very little, has no close friends, and has 
a strained relationship with his wife, children and 
grandchildren, he has managed to maintain employment and he 
has not shown an inability to establish and maintain 
effective relationships.  

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's symptomatology most closely 
approximates a 100 percent evaluation or higher.  In this 
regard, the Board notes that the Veteran's medical records do 
not contain evidence which supports a finding that he has 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation as to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  Accordingly, his overall symptomatology more closely 
approximates the schedular criteria for the 50 percent 
disability rating.

Additionally, the Board notes that the Veteran was assigned a 
GAF score of 55-60 by the November 2008 C&P examiner and a 
score of 60 by the October 2005 C&P examiner, both of which 
indicate that the Veteran has some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Upon review of the competent evidence, the 
Board finds that the GAF scores ranging from 55 to 60 are 
consistent with the medical evidence of record that addresses 
the Veteran's actual symptoms and level of functioning.  The 
Board notes that the medical evidence more typically exhibits 
moderate symptoms or moderate difficulty in social 
functioning as indicated by the November 2008 C&P and October 
2005 C&P.  Accordingly, such characterization more closely 
approximates the schedular criteria associated with a 50 
percent evaluation for his PTSD.

In sum, the evidence of record demonstrates that the Veteran 
successfully maintains his personal appearance and hygiene, 
has good impulse control, and fair judgment.  Although the 
Veteran reports anger and irritability problems with an 
explosive temper, as stated above, there is no indication 
that the Veteran has ever become violent.  The record also 
demonstrates that he is able to function independently, and 
has no delusions or cognitive impairment.  He does, however, 
exhibit a depressed mood, anxiety, and chronic sleep 
impairment due to nightmares and flashbacks and difficulty in 
maintaining family and occupational relationships.  Based on 
the foregoing, the Board finds that the Veteran's PTSD more 
closely approximates the criteria for a 50 percent rating for 
the entire appeal period and entitlement to an increased 
rating on a schedular basis is therefore unwarranted.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).

As a final note, the Board acknowledges the Veteran's and his 
wife's statements that he is entitled to higher disability 
ratings.  The Board must consider the entire evidence of 
record when analyzing the criteria laid out in the ratings 
schedule.  However, while the Board notes that the Veteran 
and his wife are competent to provide evidence regarding 
symptomatology, they not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence 
must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The evidence does show that symptomatology associated with 
the Veteran's PTSD more nearly approximates the schedular 
criteria associated with a higher rating for the appeal 
period prior to October 18, 2007.  However, for the period 
since October 18, 2007, the symptomatology does not 
demonstrate that the Veteran's PTSD approximates the 
schedular criteria associated with a higher rating.  
Therefore, a staged rating is no longer in order and the 
Board finds that a 50 percent rating is appropriate for the 
entire appeal period, effective May 10, 2005.

However, the Board notes that there is no evidence of record 
that the Veteran's PTSD warrants a rating higher than 50 
percent rating at any time during the appeal period on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2008).  Any 
limits on the Veteran's employability due to his PTSD have 
been contemplated in the above stated ratings under 
Diagnostic Code 9411.  The evidence also does not reflect 
that the Veteran's PTSD has necessitated any frequent periods 
of hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
initial evaluation for PTSD for the appeal period prior to 
October 18, 2007, but a preponderance of the evidence is 
against a higher evaluation for the appeal period since 
October 18, 2007.  Additionally, a preponderance of the 
evidence is against higher evaluations than are assigned 
herein.  Therefore the Board has considered the benefit of 
the doubt rule and determined that the claim for an increased 
evaluation for the period prior to October 18, 2007, must be 
granted, however the claim for an increased evaluation since 
October 18, 2007 must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation of 50 percent, 
but not greater, for service-connected PTSD, prior to October 
18, 2007, is granted.

Entitlement to an increased initial evaluation for service-
connected PTSD, since October 18, 2007, currently evaluated 
as 50 percent disabling, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


